Citation Nr: 0620775	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  In May 2002, the VA examiner diagnosed the veteran with 
chronic hepatitis C with a genotype of 1b and viral load of 
4.5 million.  

2.  The veteran incurred hepatitis during service, diagnosed 
as "hepatitis, presumed infectious." 

3.  The veteran did not incur hepatitis C during service.

4.  No medical evidence links the veteran's current hepatitis 
condition with any disease incurred during service.  


CONCLUSION OF LAW

Criteria for service connection for hepatitis C have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hepatitis C.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As relevant here, 
the veteran must show: (1) a current disability of hepatitis 
C; (2) hepatitis C was incurred during service; and (3) a 
relationship between his current hepatitis and a disease 
incurred during service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service).  In May 2002, 
the VA examiner diagnosed the veteran with hepatitis C.  But, 
as discussed below, since he did not incur hepatitis C during 
service and since his current condition is not related to any 
disease incurred during service, all of the requirements for 
service connection have not been met.  

The veteran's service medical records do not show that he 
incurred hepatitis C during service.  His exit examination is 
silent as to hepatitis C.  The veteran states that during 
service, he had none of the risk factors for hepatitis C and 
the record shows nothing to the contrary:  no organ 
transplant, no transfusion of blood or blood products, no 
hemodialysis, no accidental exposure to blood, no intravenous 
drug use, no intranasal cocaine use, no high risk sexual 
activity, nor any other direct percutaneous exposure to blood 
by tattooing, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes, or shared shaving razors.  The 
veteran argues that he must have incurred hepatitis C from 
the inoculation gun used to give mass inoculations during 
basic training, but no medical evidence supports that theory 
of contracting hepatitis C.  The veteran thus did not incur 
hepatitis C during service.  

The veteran and his representative argue that his in-service 
treatment from November 1970 to January 1971 for "infectious 
hepatitis" is evidence that he incurred hepatitis C during 
service.  The VA examiner, however, determined that it was 
most likely that he had hepatitis A during service and the 
record supports that medical opinion.  First, the results of 
his February 2001 blood test show that he tested positive for 
hepatitis A antibodies, so he must have had hepatitis A at 
some time during his life.  Second, the record shows that 
during service, the veteran had one of the risk factors for 
hepatitis A, that is, eating raw shellfish.  According to the 
veteran's service medical records, he told the person 
admitting him to the hospital that he had eaten raw clams 
shortly before that time.  The veteran now says that he 
doesn't think he told anyone then that he had eaten raw 
clams, because he usually doesn't like clams and he was a 
picky eater during service.  But the contemporaneous, 
official record of statements by a person seeking medical 
treatment are more credible than the veteran's recollection 
of what he thinks he wouldn't have said over thirty years 
earlier.  In addition, the evidence raises an inference that 
the veteran had another risk factor for hepatitis A-eating 
food prepared by someone with hepatitis A-because he told 
the VA examiner that at the same time he had infectious 
hepatitis during service, other people at Camp LeJeune were 
jaundiced and had hepatitis, too.  The final diagnosis of the 
veteran's hepatitis in service was "hepatitis, presumed 
infectious."  It is notable that infectious hepatitis is now 
defined as hepatitis A.  See Dorland's Illustrated Medical 
Dictionary 838 (30th ed. 2003), Stedman's Medical Dictionary 
876 (28th ed. 2006).  This record shows that the veteran's 
in-service disease was hepatitis A, not hepatitis C.  

In trying to establish that hepatitis C was incurred during 
service, the veteran is not limited to evidence of in-service 
events.  If a condition is noted during service, but is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b).  If, instead, the disorder is diagnosed 
after discharge, service connection requires that all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The veteran had no continuity of symptoms after 
service.  He testified that apart from his in-service 
treatment in 1970-71, he did not have a serious outbreak of, 
or treatment for, hepatitis until the present condition.  And 
his oral testimony that liver problems showed up on post-
service blood tests is not persuasive because the presence of 
hepatitis A antibodies in his blood has already been noted 
and the veteran failed to produce any of those blood tests to 
show what liver problems were indicated.  Nor is there any 
post-service medical evidence indicating that the veteran 
incurred hepatitis C during service.  To the contrary, the 
only evidence of any of the risk factors for hepatitis C in 
the veteran's life is his statement recorded by a social 
worker (that he now denies making) that he had taken cocaine 
intranasally after active service.  Since this post-service 
evidence does not establish that the veteran incurred 
hepatitis C during service, the second requirement for 
service connection has not been met.  

Nor is the third requirement for service connection met here 
for there is no competent evidence showing a relationship 
between the veteran's current hepatitis C and any disease 
incurred during service.  Both the veteran and his 
representative argue that the in-service infectious hepatitis 
and his current hepatitis C must be related.  But as lay 
people, they are not qualified to provide medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (as a 
lay person, the veteran is not qualified to render opinions 
about medical matters).  The VA medical examiner, on the 
other hand, did not find a relationship between the two 
conditions, because while he diagnosed the veteran with 
hepatitis C in May 2002, he concluded that the veteran most 
likely had hepatitis A during service.  

The veteran testified that one of his private physicians had 
told him that there was a connection between the two 
conditions.  After the veteran's hearing, the record was left 
open for sixty days for the veteran to provide evidence from 
that doctor as to the in-service etiology of his current 
condition.  But no such medical evidence was submitted.  

The veteran's representative also argues that the April 2001 
records at the Brooklyn VA medical facility suggest a nexus 
between the veteran's current condition and his in-service 
infectious hepatitis.  That treating physician's short 
summary of her   discussion with the veteran about lab 
results does not purport to address the etiology of the 
veteran's condition at all.  The physician merely included in 
the same sentence the veteran's history of jaundice while in 
service and the fact that the veteran now has hepatitis C.  
Nothing in the record ties his current condition to any 
disease incurred during service.  Since there is no evidence 
that ties the veteran's hepatitis C with any disease incurred 
during service, the benefit of the doubt doctrine of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is not applicable 
here.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's August 2001 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
March 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
listed the risk factors for hepatitis C, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  
Although that letter did not explicitly ask the veteran to 
send VA whatever evidence he had pertaining to his claim, 
this veteran was not prejudiced because the May 2003 
statement of the case included the text of 38 C.F.R. 
§ 3.159(b)(1), the October 2004 remand by the Board 
specifically advised the veteran that he had the right to 
submit additional evidence about his claim, the December 2004 
letter from the Appeals Management Center (AMC) explicitly 
invited the veteran to send it any information or evidence 
pertaining to his claim, and the veteran did submit evidence 
to VA.  

The August 2001 letter did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a hepatitis C 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
by that omission, however, because service connection was 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records and his 
treatment records at VA medical facilities, by making 
reasonable attempts to obtain records from persons identified 
by the veteran, and by providing the veteran with a 
Compensation and Pension (C&P) physical examination.  

The veteran's representative argued at the veteran's hearing 
that the C&P examination was incomplete because by referring 
only to the veteran's statements in the report, the 
implication is that the examiner must not have read the 
claims folder.  But not only does the examiner explicitly 
state that the claims file was on hand and reviewed, but the 
examiner refers to information contained in the claims 
folder:  a social worker's notes, blood test results from 
fifteen months before, VA treatment records, and the 
veteran's service medical records.  Moreover, since the VA 
examiner addressed the veteran's current condition and the 
infectious hepatitis during service, his report contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. §§ 3.159(c)(4) (a medical examination is not 
necessary unless the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim); 3.326 (VA exam authorized when medical evidence 
is inadequate).  No additional medical examination is 
necessary.  

The veteran's representative also complains that the reason 
some medical records were not acquired from the veteran's 
private physicians when VA requested them was because VA 
failed to obtain authorization forms from the veteran due to 
confusion over the veteran's address.  The representative 
speculates that the doctors could not have sent the records 
because they were required to protect the veteran's privacy.  
These arguments are not supported by the evidence in the 
claims file.  Not only does the veteran's March 2005 letter 
to VA state that he had enclosed those authorization forms, 
but both the original June 2005 requests and the October 2005 
follow-up requests to the doctors state that forms 
authorizing release of the veteran's medical information were 
enclosed.  

And while the November 2004 letter (that had been sent to the 
address appearing on his claim, asking him to submit those 
authorization forms) had been returned by the Post Office as 
undeliverable, the veteran was not prejudiced because the 
letter was re-sent the following month to an address 
appearing on a letter in the claims file.  The veteran later 
specifically acknowledged that he received that letter and at 
that time, notified VA of his new address.  VA clearly met 
its duty to take reasonable steps to obtain the veteran's 
medical records from the three non-VA doctors.  38 C.F.R. 
§ 3.159(c)(1).    


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


